Title: From Thomas Jefferson to Francis Lewis, 9 August 1786
From: Jefferson, Thomas
To: Lewis, Francis



Sir
Paris Aug. 9. 1786.

I am now to acknowlege the receipt of your favors of May 9. and 11. and to return you many thanks for the ready attention you were pleased to pay to my request for the Madeira wine. Your bill for 1075₶-10s has been presented and paid. I have not yet heard from Monsr. Berard & Co. but I take for granted the wine arrived by the same packet with the letter, and that they are taking measures to forward it to me. I shall be happy in any occasion of shewing you how sensible I am of your kindness, and the sentiments of esteem and respect with which I have the honor to be Sir Your most obedient & most humble servt.,

Th: Jefferson

